Citation Nr: 1009054	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for residuals of a head 
injury, characterized as trauma to the right maxillary sinus 
and eye.

4.  Entitlement to service connection for a personality 
disorder, as secondary to trauma to the right maxillary sinus 
and eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION


The Veteran had active service from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claims for service 
connection. 

In January 2010, the Veteran presented testimony before the 
undersigned during a hearing at the RO.  A transcript of that 
hearing is of record. 

The issues of entitlement to service connection for a kidney 
disorder; residuals of a head injury, characterized as trauma 
to the right maxillary sinus and eye; and a personality 
disorder, as secondary to trauma to the right maxillary sinus 
and eye, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDING OF FACT

On January 5, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran requesting that the claim of service connection for 
COPD be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claim of service connection for COPD by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).

In this case, during the January 5, 2010 hearing, the Veteran 
submitted that he wanted to withdraw his appeal of 
entitlement to service connection for COPD.

The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and the claim for service 
connection for COPD is dismissed.





ORDER

The appeal as to service connection for COPD is dismissed.


REMAND

VA has a duty to obtain any records generated by VA 
facilities that may have an impact on the adjudication of a 
claim as such records are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In January 2010, the Veteran testified that during 
transportation back to the United States, after his tour of 
duty, he began experiencing kidney problems.  Consequently, 
within three weeks of his arrival in the United States, he 
indicated that he had to be hospitalized at the Hines VA 
Medical Center in Hines, Illinois for three months.  

While the RO conducted appropriate searches for records as to 
the Hinds VA medical treatment facility in Tennessee for the 
period in question and ascertained that the facility was no 
longer in operation and that such records did not exist in VA 
archives, the record does not indicate that the RO attempted 
to obtain records from the Hines VA Medical Center in 
Chicago, Illinois.  The record indicates that the Veteran's 
home of record both prior to and immediately after military 
service was in Cook County, Illinois. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify all health 
care providers who have:

a.  Treated him for a kidney 
disorder and residuals of a head 
trauma since he was discharged from 
service in June 1965.  Specifically, 
the RO should request treatment 
records from the Hines VA Medical 
Center in Chicago, Illinois, and all 
records depositories from the VISN 
12 from June 1966 to June 1968.  

b.  After securing any appropriate 
consent from the Veteran, VA must 
attempt to obtain copies of all 
treatment records identified by the 
Veteran that have not been 
previously secured.  If VA is 
unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform the Veteran 
and his representative of this and 
request them to provide copies of 
the outstanding medical records.

2.  After receipt of the above-
information, the AMC/RO will determine if 
all appropriate development has been 
conducted. 

3.  Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the claims for 
service connection for a kidney disorder; 
residuals of a head injury, characterized 
as trauma to the right maxillary sinus 
and eye; and a personality disorder, as 
secondary to trauma to the right 
maxillary sinus and eye, based on all 
relevant evidence on file.  If the issues 
continue to be denied, the AMC/RO must 
provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


